Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawing of Figure 7, submitted March 17, 2022, is objected to as Figure 7 was originally on the same page as figure 8, but the replacement sheet only included figure 7. Please note the highlighted section below. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11-14 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Examiner does not see support in the original disclosure for “the pedal and rear frame are connected without a torsion spring”.
This recitation is considered new matter for at least the following reasons. First of all, the examiner refers to [0040] of applicant’s specification, wherein it is disclosed that the second elastic member is preferably a torsion spring. This elastic member, which is preferably a torsion spring, is a part of the connection between the pedal and the rear frame.
Secondly, the examiner refers to remarks of March 17, 2022 the applicant’s comment “Although the amendment is not literally supported by the original specification, after reading the original specification and features persons skilled in the art can directly and unambiguously ascertain that the folding ladder provided by this application does not use a torsion spring to connect the pedal and the rear frame as the prior art does.” In fact, the examiner believes that the application does disclose a torsion spring being part of the connection between the pedal and the rear frame. Both original and amended paragraph [0040] disclose an elastic member, preferably a torsion spring, as part of the connection between the pedal the rear frame.
See 35 USC 112 (b) rejections and Response to Arguments below for additional comments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11-14 and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 includes the recitation “the pedal and the rear frame are connected without a torsion spring”, rendering the claims indefinite and unclear.
Elected figure 7 is clearly disclosed as including a torsion spring. This torsion spring plays a key part in the connection between the rear frame and the pedal, so it is unclear how it can be claimed that the rear frame and pedal are connected without a torsion spring? 
Does the applicant mean, for example, that they are connected by components other than a torsion spring when in an unlocked/storage position? (i.e. how Parker’s pedal 3 is connected to rear frame by linkages 5a,5b; see figure 3 of parker). It is unclear as other connections between the applicant’s pedal and the rear frame are not discussed or depicted in the original disclosure.
Appropriate correction and clarification are required.
Dependent claims are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al. (8997931), as best understood in light of the above rejections. 
Parker et al. discloses a front frame, a rear frame, a pedal 3, and a locking mechanism 8, for locking the pedal and preventing it from flipping, the front frame is rotatably connected with the rear frame, as best seen in Figures 2 and 3, the pedal is rotatably connected with the front frame (via element 4), the rear frame is provided with a crossbar 6, and the pedal can be flipped to the crossbar, after the pedal is flipped to the crossbar, the locking mechanism can lock the pedal, wherein the locking mechanism comprises a hook member 10b, a snap portion 13b, that snaps the hook member, and a control member 9, that controls disengagement of the hook member and the snap portion; the hook member is provided with a barb 14, that is engaged with the snap portion; the snap portion is disposed on the pedal, and the hook member is disposed on the rear frame; or the snap portion is disposed on the rear frame, and the hook member is disposed on the pedal Fig 3, and the pedal 3 and rear frame are connected without a torsion spring (pedal 3 and the rear frame are connected via 5a, 5b, see Fig 3;  5a, 5b are linkages, not springs).

Regarding claim 11 Parker et al discloses wherein the snap portion 13b, has a cavity or a boss, as best seen in Figure 5, or a rod.
Regarding claim 12 Parker et al. discloses wherein the folding ladder further comprises an elastic member 11b, that keeps the hook member in a locked state, as best seen in Figure 6, the hook member is disposed at the crossbar, the hook member is rotatably connected to the crossbar figures 1-3 and the elastic member is connected to the hook member as best seen in Figures 6 and 7, the snap portion is disposed in the pedal as best seen in Figures 6 and 7, and the control member 9 drives the hook member to swing.
Regarding claim 13 Parker et al. discloses wherein the folding ladder further comprises a hook mounting seat 120, for mounting the hook member and an elastic member 11 that exerts force on the control member, the hook mounting seat is fixedly connected to the crossbar (via connecting components), and the hook member is pin-connected 20 with the hook mounting seat, the control member is disposed on the pedal, as best seen in Figure 3.
Regarding claim 14 Parker et al. discloses wherein the control member 9, is vertically and movably disposed on the pedal, as best seen in Figures 6 and 7, the hook member 10b, extends out of a driving rod 20, the control member overcomes resistance of an elastic member 11, to touch the driving rod, so that the hook member swings to a disengagement position, as best seen in Figures 6-9.
Regarding claim 17 Parker et al. discloses wherein the control member 9, is vertically and movably disposed on the pedal, as best seen in Figures 6 and 7, the hook member 10b, extends out of a driving rod 20, the control member overcomes the resistance of the elastic member 11, to touch the diving rod, so that the hook member swings to the disengagement position, as best seen in Figures 6-9.
Regarding claim 18 Parker el al. discloses wherein the folding ladder further comprises a hook mounting seat 120 for mounting the hook member and an elastic member 11 that exerts force on the control member 9, the hook mounting seat is fixedly connected to the crossbar, and the hook member is pin-connected 20 with the hook mounting seat, the control member is disposed on the pedal.
Regarding claim 19 Parker et al discloses wherein the folding ladder further comprises an elastic member 11, that keeps the hook member in a locked state, the hook member is disposed at the crossbar 6, the hook member is rotatably connected to the crossbar, as best seen in Figures 6 and 7, and the elastic member is connected to the hook member 10b, the snap portion is disposed in the pedal, as best seen in Figure 10, and the control member drives hook member swing.

Response to Arguments
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. 
Applicant’s remarks revolve around the amendments to claim 1, specifically the newly added limitation “the pedal and the rear frame are connected without a torsion spring”.
As noted above this limitation appears to be new matter. 
In the remarks, the applicant states “Although the amendment is not literally supported by the original specification, after reading the original specification and features persons skilled in the art can directly and unambiguously ascertain that the folding ladder provided by this application does not use a torsion spring to connect the pedal and the rear frame as the prior art does.” However, as noted above, the examiner believes that the application does disclose a torsion spring being part of the connection between the pedal and the rear frame. Both original and amended paragraph [0040] disclose an elastic member, preferably a torsion spring, as part of the connection between the pedal the rear frame. 
Applicant also refers to specification [0003], highlighting the last few lines regarding existing folding ladders including torsion rings. However, the examiner points out that just because the background information refers to existing folding ladders as including a torsion spring as part of the connection between the pedal and the rear leg, there is nothing in the original disclosure that states that the pedal and the rear frame of the applicants claimed invention are connected without a torsion spring. 
Applicant points to torsion spring 11 of Parker is applying a torque to latch 8 to engage or disengage the pedal and rear frame. While Parker does include a torsion spring 11, examiner again refers to figure 3 of Parker where it is clearly seen that the pedal 3 and rear frame are connected by linkages 5a, 5b. As the applicant’s own structure includes a torsion spring in the connection between the pedal and the rear frame, the examiner has interpreted the claims as best can be understood, which is that there are components other than torsion springs connecting the pedal and the rear frame.
For at least these reasons applicants remarks are not found persuasive in the claims remain rejected as advanced above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634